FIRST DISTRICT COURT OF APPEAL
                 STATE OF FLORIDA
                  _____________________________

                          No. 1D18-268
                  _____________________________

JONATHAN WRIGHT,

    Appellant,

    v.

STATE OF FLORIDA,

    Appellee.
                  _____________________________


On appeal from the Circuit Court for Duval County.
Linda F. McCallum, Judge.

                            May 2, 2019


PER CURIAM.

     Jonathan Wright appeals an order denying his motion for
postconviction relief. While we find no error in most of the trial
court’s disposition, we agree with Mr. Wright that the court’s
record attachments do not refute his claim of entitlement to
additional jail credit.

    In 1985, Jonathan Wright was sentenced for two counts of
attempted second-degree murder, four counts of armed robbery,
and three counts of attempted armed robbery. In 2007, he was re-
sentenced following this court’s decision in Wright v. State, 941 So.
538 (Fla. 1st DCA 2006).

    In the instant motion, Mr. Wright contended that while
awaiting re-sentencing he was held in Duval County Jail from May
29, 2007 until November 22, 2007. He claimed that he was entitled
to jail credit for this time. The trial court denied relief, finding that
the motion was legally insufficient, and that Mr. Wright was not
entitled to the credit on the merits.

     We disagree with the court’s conclusion that the motion was
legally insufficient. Criminal defendants are entitled to credit for
time spent in county jail awaiting re-sentencing. Middleton v.
State, 213 So. 3d 963 (Fla. 1st DCA 2015). And Mr. Wright’s motion
alleged everything that was required pursuant to Florida Rule of
Criminal Procedure 3.801. The record attachments do not
conclusively refute his jail credit claim. See McIntosh v. State, 146
So. 3d 1291 (Fla. 1st DCA 2014) (“Rule 3.801(e) . . . requires the
circuit court to attach to its order denying a motion seeking
additional jail credit records that conclusively refute the motion.”).

     On remand, the court should grant relief, unless the jail
and/or prison records show that Mr. Wright received the credit due
for the time he spent in jail from May 29, 2007 until November 22,
2007. If the court denies relief, it must include record attachments
showing that the defendant is not entitled to relief for this period
of time.

   Accordingly, we AFFIRM in part, REVERSE in part, and
REMAND for further proceedings not inconsistent with this opinion.

B.L. THOMAS, C.J., and ROBERTS and OSTERHAUS, JJ., concur.

                   _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Jonathan Wright, Appellant, pro se.

Ashley Moody, Attorney General, and Amanda D. Stokes,
Assistant Attorney General, Tallahassee, for Appellee.



                                   2